PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


MCGINN INTELLECTUAL PROPERTY LAW GROUP, PLLC
8321 Old Courthouse Road
Suite 200
Vienna, VA 22182-3817



In re Application of 
Assuncao et al.
Application No. 13/618,474
Filed: September 14, 2012
For: SYSTEMS, METHODS, AND COMPUTER PROGRAM PRODUCTS FOR PRIORITIZING INFORMATION
:
:
:
:	DECISION ON PETITION
:	UNDER 37 CFR 1.181
:
:


This is a decision on the petition under 37 CFR 1.181, filed January 19, 2021, requesting reconsideration and withdrawal of the finality of the Office action mailed November 16, 2020 and entry of the amendment under 1.114 filed on September 30, 2020.

The petition is GRANTED-IN-PART.


Background

On July 29, 2020, an After Final Consideration Pilot Program 2.0 (AFCP 2.0) request was filed with accompanying claim amendments.

On August 6, 2020, an advisory action was mailed indicating the AFCP 2.0 claim amendments of July 29, 2020 were being denied entry because they do not place the claims in better form for appeal.

On August 31, 2020, a Request for Continued Examination (RCE) was filed.

On September 30, 2020, an amendment under 37 CFR 1.114 was filed further amending the claims accompanying the RCE filing of August 31, 2020.

On November 16, 2020, a first action final Office action was mailed which included a statement the Preliminary Amendment filed on September 30, 2020 was being denied entry.

On January 15, 2021, an After Final Consideration Pilot Program 2.0 (AFCP 2.0) request was filed with accompanying claim amendments.

On January 25, 2021, an advisory action was mailed indicating the AFCP 2.0 claim amendments of January 15, 2021 were being denied entry because they do not place the claims in better form for appeal.

On January 19, 2021, the instant petition was filed.


Applicable Regulations, Rules and Statutes

MPEP 706.07(b) states, in part:

[…] The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.

It would not be proper to make final a first Office action in a continuing or substitute application or an RCE where that application contains material which was presented in the earlier application after final rejection or closing of prosecution but was denied entry because (A) new issues were raised that required further consideration and/or search, or (B) the issue of new matter was raised […]


MPEP 1201 states, in part:

The United States Patent and Trademark Office (Office) in administering the Patent Laws makes many decisions of a substantive nature which the applicant may feel deny them the patent protection to which they are entitled. The differences of opinion on such matters can be justly resolved only by prescribing and following judicial procedures. Where the differences of opinion concern the denial of patent claims because of prior art or other patentability issues, the questions thereby raised are said to relate to the merits, and appeal procedure within the Office and to the courts has long been provided by statute (35 U.S.C. 134 ) […]

The line of demarcation between appealable matters for the Board and petitionable matters for the Director of the U.S. Patent and Trademark Office (Director) should be carefully observed. The Board will not ordinarily hear a question that should be decided 


MPEP 714.01(e) states, in part:

[…] Since a request for continued examination (RCE) is not a new application, an amendment filed before the first Office action after the filing of the RCE is not a preliminary amendment. See MPEP § 706.07(h). Any amendment canceling claims in order to reduce the excess claims fees should be filed before the expiration of the time period set forth in a notice that requires excess claims fees. Such an amendment would be effective to reduce the number of claims to be considered in calculating the excess claims fees. See MPEP § 607.

MPEP 714.03(a) states, in part:

[…] Supplemental replies will not be entered as a matter of right, except when a supplemental reply is filed within a suspended period under 37 CFR 1.103(a) or (c) (e.g., a suspension of action requested by the applicant when filing an RCE). See MPEP § 709 regarding suspension of action. The Office may enter a supplemental reply if the supplemental reply is clearly limited to:
(A) cancellation of a claim;
(B) adoption of the examiner’s suggestions;
(C) placement of the application in condition of allowance;
(D) reply to an Office requirement made after the first reply was filed;
(E) correction of informalities (e.g., typographical errors); or
(F) simplification of issues for appeal.

When a supplemental reply is filed in sufficient time to be entered into the application before the examiner considers the prior reply, the examiner may approve the entry of the supplemental reply if, after a cursory review, the examiner determines that the supplemental reply is limited to one of the situations set forth above. This list is not exhaustive. The examiner has the discretion to approve the entry of a supplemental reply that is not listed above [...]


37 CFR 1.111(a)(2) states:

[…] (2) Supplemental replies.
(i) A reply that is supplemental to a reply that is in compliance with § 1.111(b) will not be entered as a matter of right except as provided in paragraph (a)(2)(ii) of this section. The Office may enter a supplemental reply if the supplemental reply is clearly limited to:
(A) Cancellation of a claim(s);
(B) Adoption of the examiner suggestion(s);
(C) Placement of the application in condition for allowance;
(D) Reply to an Office requirement made after the first reply was filed;
(E) Correction of informalities (e.g., typographical errors); or
(F) Simplification of issues for appeal.
(ii) A supplemental reply will be entered if the supplemental reply is filed within the period during which action by the Office is suspended under § 1.103(a) or (c).


Discussion and Analysis

In the instant petition filed on January 19, 2021, the petitioner argues the following: 

“[T]he final Office action mailed on November 16, 2020 is a premature final Office action because [:] (Petition, at 3).
The claims in the amendment [of the RCE filed on August 31, 2020] were not either identical in scope or patentably indistinct from the claims in the earlier application. The amendments were quite extensive. As mentioned above, in MPEP 706, the [applicant] may “not be prematurely cut off in the prosecution of his or her application…The examiner should never lose sight of the fact that in every case the applicant is entitled to a full and fair hearing.” Respectfully, a full and fair hearing was not provided by the examiner. (Petition, at 6).
Moreover, as seen in the Office Action of November 16, 2020, not all the amendments […] that was entered by RCE filed on August 31, 2020 were discussed by the examiner in detail […] Therefore, the [O]ffice action is also incomplete under 37 CFR 1.104.” (Petition, at 6).
“The amendment under 37 CFR 1.114 filed on September 30, 2020 […] is also requested to be entered.” (Petition, at 6-7).


Regarding argument (1)(a), the petitioner argues that the final Office action mailed on November 16, 2020 is a premature final Office action because the claims in the RCE filed on August 31, 2020 were not either identical in scope or patentably indistinct from the claims in the earlier application. 

The claims in the RCE filed on August 31, 2020 included newly added claims 43-45 as well as the following amendments to claims 1, 30 and 37:

the language “including time-sensitive data relating to an emergency event” is added in describing the previously claimed “report information of an event”;
the language “at least one of’ is deleted; and
the language “wherein the quorum consensus includes for each event having been reported, a minimum number of selections, which are needed to change the priority of the event, are assigned to the event, and when a number of selections received is greater than or equal to the minimum number of selections assigned to each event then the priority of the event is changed according to crowd sourcing to respond to the event including the emergency event” is rolled up from dependent claims 5 and 32, respectively. 

Based on the review of the prosecution history described above, petitioner’s argument (1)(a) is found to be persuasive regarding the reconsideration and withdrawal of the finality of the Office action mailed November 16, 2020. 

MPEP 706.07(b) states that “the claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.” (Emphasis added) 


In the advisory action mailed on August 6, 2020, the examiner indicated that the claims filed by the petitioner on July 29, 2020 were not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal and thus denied entry of the amendments. The examiner therefore has not met condition (B) in MPEP 706.07(b) requiring that the claims in the application after the entry of the submission under 37 CFR 1.114 would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114. The amendments could not have been entered prior to the filing of the RCE because the examiner denied entry. 

Furthermore, MPEP 706.07(b) states that “It would not be proper to make final a first Office action in a continuing or substitute application or an RCE where that application contains material which was presented in the earlier application after final rejection or closing of prosecution but was denied entry because (A) new issues were raised that required further consideration and/or search, or (B) the issue of new matter was raised.” (Emphasis added) Based on the nature of the amendments filed in the RCE of August 31, 2020, the amendments would reasonably necessitate further consideration, thus triggering preceding condition (A) detailed in MPEP 706.07(b). 

Based on the findings of fact above, the final Office action mailed on November 16, 2020 was improper. Thus, petitioner’s argument (1)(a) is found to be persuasive.


Regarding argument (1)(b), the petitioner argues that not all of the amendments in the RCE filed on August 30, 2020 were discussed by the examiner in the Office action of November 16, 2020 and therefore the Office action is incomplete under 37 CFR 1.104. 

MPEP 1201 states, in part, “[t]he differences of opinion on such matters can be justly resolved only by prescribing and following judicial procedures. Where the differences of opinion concern the denial of patent claims because of prior art or other patentability issues, the questions thereby raised are said to relate to the merits, and appeal procedure within the Office and to the courts has long been provided by statute (35 U.S.C. 134) […] The line of demarcation between appealable matters for the Board and petitionable matters for the Director of the U.S. Patent and Trademark Office (Director) should be carefully observed.

The petitioner’s argument in regard to the Office action being incomplete are questions raised relating to the merits and appeal procedure, and are not petitionable matters. Thus, petitioner’s argument (1)(b) is not persuasive.


Regarding argument (2), the petitioner requests that the amendment under 37 CFR 1.114 filed on September 30, 2020 should be entered. 

On August 31, 2020, the petitioner filed a RCE and then subsequently filed an amendment on September 30, 2020 under 37 CFR 1.114. In accordance with MPEP 714.01(e) the amendment filed by petitioner on September 30, 2020 is not a preliminary amendment because the amendment was filed after the filing of an RCE. Rather, this amendment is appropriately considered to be a supplemental amendment. 

Regarding procedures related to supplemental amendments, MPEP 714.03(a) states that “Supplemental replies will not be entered as a matter of right, except when a supplemental reply is filed within a suspended period under 37 CFR 1.103(a) or (c) (e.g., a suspension of action requested by the applicant when filing an RCE). See MPEP § 709 regarding suspension of action. The Office may enter a supplemental reply if the supplemental reply is clearly limited to: (A) cancellation of a claim; (B) adoption of the examiner’s suggestions; (C) placement of the application in condition of allowance; (D) reply to an Office requirement made after the first reply was filed; (E) correction of informalities (e.g., typographical errors); or (F) simplification of issues for appeal. When a supplemental reply is filed in sufficient time to be entered into the application before the examiner considers the prior reply, the examiner may approve the entry of the supplemental reply if, after a cursory review, the examiner determines that the supplemental reply is limited to one of the situations set forth above. This list is not exhaustive. The examiner has the discretion to approve the entry of a supplemental reply that is not listed above [...]” (See also 37 CFR 1.111(a)(2))

Accompanying the amendment filed on September 30, 2020 were Remarks regarding “The Statement of Substance of Interview”. The petitioner stated that “[f]iling of the preliminary amendment was discussed with the Eexaminer. Applicant thanks Examiner for awaiting the preliminary amendment to help advance prosecution.” This appears to be the only evidence on the record of any interview being held between the petitioner and examiner. While this statement attempts to establish that the amendments filed on September 30, 2020 were made based on “adoption of examiner’s suggestions” (see MPEP 714.03(a)(B)), there is not sufficient evidence on the record the amendments were in fact filed in accordance with this condition. Therefore, the petitioner has failed to demonstrate how any of the above conditions (A)-(F) were met when the supplemental amendment was filed on September 30, 2020. As such, it appears the examiner used discretion afforded to them in MPEP 714.03(a) and denied entry of petitioner’s supplemental amendment. 

Therefore, the examiner’s non-entry of the supplemental amendment filed on September 30, 2020 appears to be proper, and petitioner’s argument (2) is not persuasive.


Summary

For the foregoing reasons, petitioner’s argument (1)(a) has been found to be persuasive, and petitioner’s arguments (1)(b) and (2) are found to be not persuasive.

Accordingly, the relief requested by petitioner is GRANTED-IN-PART. 

Any questions regarding this decision should be directed to Will Brandenburg, Quality Assurance Specialist, at (571) 270-5488.




/PETER H CHOI/Acting Director, Technology Center 3600                                                                                                                                                                                                        _________________________________
Peter Choi
Acting Director Technology Center 3600
(469) 295-9171

/WB/ /JN/ 03/02/2021